 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KING MWASI,                                       No. 2:15-CV-02685-TLN-DMC
12                      Plaintiff,
13          v.                                         ORDER
14   SACRAMENTO PRISON, et al.,
15                      Defendants.
16

17          Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42 U.S.C.

18   § 1983. The matter was referred to a United States Magistrate Judge pursuant to Eastern District

19   of California local rules.

20          On March 22, 2018, the Magistrate Judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. (ECF No. 28.) No objections to the findings and

23   recommendations have been filed.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and the Magistrate Judge’s analysis.

26   ///

27   ///

28   ///
                                                      1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.     The findings and recommendations filed March 22, 2018, are adopted in full;

 3          2.     This action is dismissed, without prejudice, for lack of prosecution and failure to

 4   comply with court rules and orders; and

 5          3.     The Clerk of the Court is directed to enter judgment and close this file.

 6

 7   Dated: December 6, 2018

 8

 9

10                                 Troy L. Nunley
11                                 United States District Judge

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
